 In theMatterOf VICKSBURG GARMENT COMPANYandUNITEDGARMENT WORKERS OF AMERICACase No. R--539.-Decided February 14, 1938Shirt Manufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees:refusal of employer to recognize peti-tioning union until certified.byBoard-Unit Appropriatefor Collective Bar-gaining:production and maintenance employees;established labor organizationin plant ; no controversy asto-Representatives:proof of choice:signed author-izations;comparison of membershipcards withcurrent payroll-Certificationof Representatives:upon proof of majority representation.Mr. Samuel Lang,for the Board.BruninicfiHirsch,byMr. E. L. Brunini,of Vicksburg,Miss., forthe Company.Mr. Jack W. Adams,of New Orleans, La., for the United.Mr. Howard S. Friedman,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF TIIE CASEOn November 1, 1937, United Garment Workers of America, LocalNo. 209, herein called the United, filed with the Regional Director forthe Fifteenth Region (New Orleans, Louisiana) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Vicksburg Garment Company, Vicksburg,Mississippi, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.,On November 29, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation and'On December 2, 1937, the United filed an amended petition to include the name ofM Fine & Sons Manufacturing Co , Inc , as a pasty,on the ground that the AmalgamatedClothing Workers of America claimed to have a contract with M Fine & Sons Manufac-turing Co , Inc., covering all of their plants, including that of the Vicksburg GarmentCompany.Thereafter the Amalgamated advised the Regional Office of the Board of itsintention to intervene and present a contract made by it with Al.Fine&Sons Manu-facturing Co, Inc, the owners of the Vicksburg Garment Company, which it claimedapplied to Vicksburg Garment Company.The Amalgamated never formally intervenedin this proceeding,nor was the alleged contract ever producedAt the trialon motionof the Board the name of M. Fine & Sons Manufacturing Co., Inc., was stricken.301 302NATIONAL LABOR RELATIONS BOARDauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On December 3, 1937, the Regional Director issued a notice of hear-ing, copiesof which were duly served upon the Company, upon theUnited and upon the Amalgamated Clothing Workers of America,herein calledthe Amalgamated,a labor organization claiming to rep-resent employees directly affected by the investigation.Pursuantto a request by Mr. Frank Constangy, attorney for the Amalgamated,the hearing was postponed from December 16, 1937 to December 23,1937.Notice of Postponement was duly served upon the Company,the United,and the Amalgamated.Pursuant to the Notice of Post-ponement, a hearing was held on December 23, 1937, at Vicksburg,Mississippi,before Eugene P. Lacy, the Trial Examiner duly desig-nated by the Board. The Board, the Company, and the United wererepresented by counsel and participated in the hearing.Althoughthe record was kept open from 10 o'clock in the forenoon until 9: 35in the evening, neither Mr. Constangy nor any other representativeof the Amalgamated appeared at the hearing.Full opportunity tobe heard, to examine and to cross-examine witnesses,and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the-following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Vicksburg Garment Company,incorporated in Mississippi in1936, has its sole office and plant at Vicksburg,Mississippi.It is awholly owned subsidiary of M. Fine & Sons Manufacturing Com-pany, Inc., a New York corporation.The Company makes, sells,and distributes men's and boys' workshirts.The principal materials purchased by the Company are cot-ton cloth, cotton fabric, cardboard, paper, sewing machines, and cut-ting machines,more than 50 percent of which come from States otherthan Mississippi.The total value of these materials exceeded$75,000for eleven months ending December 1, 1937.More than 75 per centof the products manufactured during the same period have been soldand transported to customers outside of the State of Mississippi.II. THE ORGANIZATION INVOLVEDUnited Garment Workers of America, Local No. 209,isa labororganization affiliated with the American Federation of Labor, ad- DECISIONS AND ORDERS303mitting to its membership all production employees of the Company,excluding the superintendent, foremen, floorwalkers, floorladies,watchmen, the office force, and instructors.III. TIIE QUESTION CONCERNING REPRESENTATIONThe United wishes to be certified before it commences collectivebargaining.It is stipulated that the Company neither affirms nordenies that the United represents a substantial number of productionemployees; that it has no definite knowledge whether the Unitedrepresents a majority of production employees; and that it is un-willing to recognize any labor organization as the exclusive agentof its employees for purposes of collective bargaining until suchorganization is so certified by the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the United stated that it considered the appropriateunit to be "the production workers, exclusive of the superintendent,foremen, floorwalkers, floorladies, watchmen, the office force and theinstructors."The United has been organized since March 1937 withitsmembership comprising, such a unit.There was no objection byanyone to this designation, nor was there any testimony to showthat any other unit was the appropriate one.We find that the production employees of the Company, excludingthe superintendent, foremen, floorwalkers, floorladies, watchmen, theoffice force, and instructors, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAll of the parties agreed that the proper pay roll of the Companyfor determination of representatives was that of December 3, 1937. 304NATIONAL LABOR RELATIONS BOARDThe pay roll was introduced in evidence as part of a stipulation bythe parties. It contains the names of 203 employees in the appropriateunit.At the hearing a list of 125 United members was introduced by therecording secretary of the United, and was not questioned, In addi-tion, there were introduced cards of two individuals authorizing theUnited to bargain for them.A comparison of the two lists reveals that at least 119 of the mem-bers on the United list were employees of the Company on December3, 1937.This constitutes a majority in the appropriate unit.Produced at the trial for examination, but not introduced into evi-dence, were a total of 123 cards authorizing the United to act ascollective bargaining agent for the employees signing thereon.Noobjection was made to their authenticity.The cards submitted wouldconstitute a majority in the appropriate unit.We find- that the United has been designated and selected by amajority of the,employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Vicksburg Garment Company, Vicksburg,Mississippi, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production employees of the Company, excluding the su-perintendent, foremen, floorwalkers, floorladies, watchmen, the officeforce, and instructors, constitute a unit for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.3.United Garment Workers of America, Local No. 209, is the exclu-sive representative of all employees in such unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of the Na-tional Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,I DECISIONS AND ORDERS305IT IS ]HEREBYCERTIFIED that United Garment Workers of America,Local No. 209, has been designated and selected by a majority of theproduction employees of Vicksburg Garment Company, Vicksburg,Mississippi, excluding the superintendent, foremen, floorwalkers, floor-ladies, watchmen, the office force, and instructors, as their representa-tive for the purposes of collective bargaining and that, pursuant to theprovisions of Section 9 (a) of the Act, United Garment Workers ofAmerica, Local No. 209, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates ofpay, wages, hours of employment, and other conditions ofemployment.